Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 1 of 6 PageID 910



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


   DAVE MOLLOY, derivatively on behalf
   of Rayonier, Inc.,

         Plaintiff,

   v.                                                 Case No. 3:17-cv-1157-J-32MCR

   PAUL G. BOYNTON, NANCY LYNN
   WILSON, HANS VANDEN NOORT, C.
   DAVID BROWN, II. , MARK E.
   GAUMOND, JAMES H. MILLER,
   THOMAS I. MORGAN, RONALD
   TOWNSEND, and RAYONIER, INC., a
   North Carolina Corporation, Nominal
   Defendant,

         Defendants.




        ORDER APPROVING DERIVATIVE SETTLEMENT AND
            ORDER OF DISMISSAL WITH PREJUDICE

         On October 30, 2018, this matter came before the Court for a final approval

   hearing pursuant to the Order of this Court, dated August 17, 2018 (“Order”), (Doc.

   49), on Plaintiff’s Unopposed Motion for Final Approval of Derivative Settlement

   (“Settlement”) set forth in the Stipulation and Agreement of Settlement, dated April

   16, 2018 (the “Stipulation”), (Doc. 51). Due and adequate notice having been given of

   the Settlement, and the Court having considered all papers filed and proceedings had

   herein, and otherwise being fully informed in the premises and good cause appearing

   therefor,
Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 2 of 6 PageID 911




         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

         1.       The Court GRANTS Plaintiff’s Motion for Final Approval of Derivative

   Settlement and Approval of the Agreed-Upon Attorneys’ Fees and Expenses, (Doc. 51).

         2.       This Order Approving Derivative Settlement, Order of Dismissal With

   Prejudice (“District Court Approval Order”) incorporates by reference the definitions

   in the Stipulation, and all capitalized terms used herein shall have the same meanings

   as set forth in the Stipulation (in addition to those capitalized terms defined herein).

         3.       The Court finds that the notice provided to Current Rayonier

   Stockholders was the best notice practicable under the circumstances of these

   proceedings and of the matters set forth therein, including the Settlement set forth in

   the Stipulation, to all Persons entitled to such notice. The notice fully satisfied the

   requirements of Federal Rule of Civil Procedure 23.1 and the requirements of due

   process.

         4.       The Court finds that the terms of the Stipulation and Settlement are fair,

   reasonable, and adequate as to each of the Settling Parties, and hereby finally

   approves the Stipulation and Settlement in all respects, and orders the Settling

   Parties to implement and consummate its terms to the extent the Settling Parties

   have not already done so. Without further order of the Court, the Settling Parties may

   agree to reasonable extensions of time to carry out any of the provisions of the

   Stipulation.

         5.       The Action and all claims contained therein, as well as all of the Released

   Claims, are DISMISSED WITH PREJUDICE. As among the Settling Parties, the


                                                2
Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 3 of 6 PageID 912




   parties are to bear their own costs, except as otherwise provided in the Stipulation or

   below.

            6.   Upon the Effective Date, the Releasing Persons shall be deemed to have,

   and by operation of the Judgment shall have, fully, finally, and forever released,

   relinquished, and discharged the Released Persons from the Released Claims and

   shall be forever barred and enjoined from initiating, instituting, commencing,

   maintaining, or prosecuting any of the Released Claims against any of the Released

   Persons. The Releasing Persons shall be deemed to have waived and relinquished, to

   the fullest extent permitted by law, the provisions, rights, and benefits of any state,

   federal, or foreign law, or principle of common law, which may have the effect of

   limiting the foregoing release. The foregoing release shall include a release of

   Unknown Claims (as defined in the Stipulation).

            7.   Upon the Effective Date, Defendants and the Released Persons shall be

   deemed to have, and by operation of the Judgment shall have, fully, finally, and

   forever released, relinquished, and discharged the Stockholders and Stockholders’

   Counsel from all claims, sanctions, actions, liabilities, or damages (including

   Unknown Claims) arising out of, relating to, or in connection with the institution,

   prosecution, assertion, settlement, or resolution of the Litigation or the Released

   Claims; provided, however, that this release shall not include any claims relating to

   the enforcement of the Stipulation, the Settlement, or the Judgment.

            8.   Upon the Effective Date, Defendants, the Stockholders (acting on their

   own behalf and derivatively on behalf of Rayonier), and Current Rayonier


                                             3
Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 4 of 6 PageID 913




   Stockholders, shall be forever barred and enjoined from commencing, instituting or

   prosecuting any of the Released Claims against any of the Released Persons; provided,

   however, that nothing herein shall in any way release, waive, impair, or restrict the

   rights of any Settling Party to enforce the terms of the Stipulation.

         9.       The Court hereby approves a total award of $1,995,000, comprised of

   attorneys’ fees, expenses, and incentive awards as fair and reasonable, which amount

   shall be paid to Stockholders’ Counsel in accordance with the terms set forth in the

   Stipulation.

         10.      The Court hereby approves the incentive awards for which certain of the

   Stockholders have applied, in the amount of $5,000 each, to be paid in accordance with

   the terms set forth in the Stipulation.

         11.      The provisions contained in the Stipulation (including any exhibits

   attached thereto) shall not be deemed a presumption, concession, or admission by any

   Settling Party of (i) any fault, liability, or wrongdoing, or (ii) lack of merit as to any

   facts or claims alleged or asserted in the Action or in any other action or proceeding.

   The provisions contained in the Stipulation shall not be interpreted, construed,

   deemed, invoked, offered, or received into evidence or otherwise used by any person in

   the Action or in any other action or proceeding, whether civil, criminal, or

   administrative, except in connection with any proceeding to enforce the terms of the

   Settlement. The Released Persons may file the Stipulation, this District Court

   Approval Order, and/or the Judgment in any action that may be brought against them

   in order to support a defense or counterclaim based on principles of res judicata,


                                               4
Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 5 of 6 PageID 914




   collateral estoppel, full faith and credit, breach of contract, release, good faith

   settlement, judgment bar or reduction, or any other theory of claim preclusion or issue

   preclusion or similar defense or counterclaim.

         12.    During the course of the Action, the parties and their respective counsel

   at all times complied with the requirements of Federal Rule of Civil Procedure 11.

         13.    Without affecting the finality of this District Court Approval Order and

   the Judgment in any way, this Court hereby retains continuing jurisdiction over the

   Action to enter any further orders as may be necessary to effectuate, implement and

   enforce the Stipulation and the Settlement provided for therein and the provisions of

   this District Court Approval Order. The Settling Parties and each Current Rayonier

   Stockholder are hereby deemed to have irrevocably submitted to the exclusive

   jurisdiction of this Court for the purpose of any suit, action, proceeding or dispute

   arising out of or relating to the Settlement or the Stipulation, including the exhibits

   thereto, and only for such purposes. Without limiting the generality of the foregoing,

   and without affecting the finality of this Judgment, the Court retains exclusive

   jurisdiction over any such suit, action or proceeding. Solely for purposes of such suit,

   action or proceeding, to the fullest extent they may effectively do so under applicable

   law, the Settling Parties and Current Rayonier Stockholders are hereby deemed to

   have irrevocably waived and agreed not to assert, by way of motion, as a defense or

   otherwise, any claim or objection that they are not subject to the jurisdiction of this

   Court, or that this Court is, in any way, an improper venue or an inconvenient forum.




                                              5
Case 3:17-cv-01157-TJC-MCR Document 62 Filed 11/02/18 Page 6 of 6 PageID 915




           14.    In the event that the Settlement does not become effective in accordance

   with the terms of the Stipulation, the parties shall move the Court to vacate this

   District Court Approval Order and the Judgment, so that all Orders entered and

   releases delivered in connection with the Stipulation, District Court Approval Order,

   and Judgment shall be null and void, except as otherwise provided for in the

   Stipulation.

           15.    This District Court Approval Order and the Judgment are final and

   appealable resolutions in the Action as to all claims, and the Court shall immediately

   enter Judgment in accordance with Rule 58, Federal Rules of Civil Procedure,

   dismissing the Action with prejudice.

           DONE AND ORDERED in Jacksonville, Florida the 2nd day of November,

   2018.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

   sj
   Copies:

   Counsel of record




                                              6
